DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 4, the recitations “the one or more pin members” and “the one or more slot members” lack positive antecedent basis in the claims. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi (U.S. Patent no. 5,692,693).

With respect to claim 1, Yamaguchi, in figure 8 for example, discloses a magnetic casting brake for slowing rotation of a spool of a fishing reel, the magnetic casting brake comprising: a base member 2; a plate member 21 that is rotatable (21 rotates via 14, 23, 24) within the base member, the plate member including one or more magnets 11; and wherein the plate member is rotatable relative to a curved cam 18 such that: in a first range of rotation a minimum position of the one or more magnets is adjusted (when engaging protrusion 22 is at the portion of the groove 18 closes to side plate 2); and in a second range of rotation a maximum position of the one or more magnets is adjusted (when engaging portion 22 is at the portion of the groove 18 closest to spool 4).

With respect to claim 2, Yamaguchi disclose the magnetic casting brake of claim 1, wherein a surface of the curved cam includes one or more slot members 18.

With respect to claim 4, Yamaguchi disclose the magnetic casting brake of claim 1, wherein each of the one or more pin members 22 is receivable in each of the one or more slot members 18.

With respect to claim 9, Yamaguchi disclose the magnetic casting brake of claim 1, wherein when the one or magnets 11 are nearer the spool, the one or more magnets slow rotation of the spool (col. 2, ll. 64-67).

With respect to claim 10, Yamaguchi disclose the magnetic casting brake of claim 1, wherein the base member includes an elongated opening (opening through which knob 14 is located).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
	With respect to claims 5-7, Yamaguchi does not disclose a range of angular values for first, second and third ranges of motion.
	However, one of ordinary skill in the art is expected to routinely experiment with the parametrs, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one or ordinary skill in the art before the effective filing date of the claimed invention to have the first range of motion is between about 170° and 320°, the second range of motion is between about 20° and 170° and the third range of motion is provided between about 0° and 20° where the magnetic casting brake is transitioned from an off mode to an active mode.


	Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record. 
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a base member including at least one elongated opening; a plate member that is rotatable within the base member, the plate member including: at least one pin member projecting radially outwardly from the plate member, the at least one pin member being retained in the elongated opening.  Claims 12-20 are allowed by virtue of their dependence from claim 11. 

Claim 3 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the plate member includes one or more pin members that project outwardly from the base member.

Claim 8 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including when the plate member is rotated by about 320°, the minimum position of the one or more magnets and the maximum position of the one or more magnets is approximately the same.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toake et al, Ikebukuro, Hyun, Kim et al, Uetsuki et al, Moosberg and Moosberg et al disclose various forms of antibacklash braking system using movable magnets. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/